Through
Foreign Minister Jean Ping of Gabon, I greet the
representatives of all peoples gathered here today. I
fraternally salute Secretary-General Kofi Annan, who
5

has been guiding the work of the United Nations with
wisdom and devotion.
For the second time, I address this universal
Assembly on behalf of Brazil. I have a lifelong
commitment to those silenced by inequality, hunger
and hopelessness. In the powerful words of Franz
Fanon, the colonial past bestowed on them a common
legacy: “If you so desire, take it: the freedom to starve
to death”.
Today, we are 191 nation-States. In the past, 125
of us were subjected to the oppression of a few Powers
that originally occupied less than 2 per cent of the
globe. The end of colonialism confirmed, in the
political arena the right of peoples to self-
determination. The Assembly is the highest expression
of an international order based on the independence of
nations.
However, such a political transformation has not
taken place in the economic and social fields, and
history shows that that will not happen spontaneously.
In 1820, the per capita income of the richest nation in
the world was five times greater than that of the
poorest one. Today, that disparity has reached a ratio of
80-to-1.
The former subjects have become perpetual
debtors in the international economic system.
Protectionist barriers and other obstacles to balanced
trade — aggravated by the concentration of
investments, knowledge and technology — have
followed colonial domination. A powerful, all-
encompassing and invisible wheel runs the system
from afar. It often revokes democratic decisions, causes
the sovereignty of States to shrivel and imposes itself
on elected Governments. It demands that legitimate
national development projects be renounced. The
perverse logic of draining the needy to irrigate the
affluent still stands. In recent decades, an ill-inclusive
and asymmetric globalization has deepened the
devastating legacy of poverty and social regression,
which is now bursting into the agenda of the twenty-
first century. Today, in 54 countries, per capita income
is lower than what it was 10 years ago; in 34 countries,
life expectancy has decreased; and in 14 countries, a
greater number of children are starving to death.
In Africa, where colonialism resisted until the
twilight of the twentieth century, 200 million people
are caught in an existence marked by hunger, disease
and neglect, to which the world has become oblivious,
numbed by the routine of the distant suffering of
others. Lack of basic sanitation has killed more
children in the past decade than all military conflicts
since the end of the Second World War.
Love cannot spring from cruelty. Peace will never
rise from poverty and hunger. The hatred and
senselessness that are spreading throughout the world
feed on despair and on the absolute lack of hope for
many people.
This year alone, more than 1,700 people have
died as a consequence of terrorist attacks around the
world — in Madrid, Baghdad and Jakarta. Those
tragedies must be added to so many others in India, the
Middle East and the United States, as well as to, more
recently, the barbaric slaughter of children in Beslan.
Mankind is losing the fight for peace. Only the
enlightened values of humanism, applied with clarity
of mind and determination, will be able to counter
barbarism.
This situation imposes a new sense of collective
and individual responsibility on the peoples and the
leaders of the world. If peace is our goal, it is our task
to build it. If we wish to eliminate violence, we must
address its deep-rooted origins with the same resolve
employed against the agents of hatred. The path to
lasting peace must encompass a new international
political and economic order, one that extends real
opportunities for economic and social development to
all countries. It therefore requires reform of the global
development model, as well as international
institutions that are effectively democratic and based
on multilateralism and on an acknowledgement of the
rights and aspirations of all peoples.
The tortured look in the eyes of the outcast
should do more to stir our conscience than the no less
dramatic statistics on social inequality. Their gaze calls
to us for a future of hope. Just as our destinies are now
intertwined, every conflict has global effects. When the
sky is shown to us from between iron bars, let us not
mistake the cage for freedom.
We have the scientific knowledge and the scale of
production necessary for resolving global economic
and social challenges. Today, nature and progress can
be reconciled by means of development models that are
ethically and environmentally sustainable. Nature is
not a museum of untouchable relics, but neither should
it be further degraded by human and environmental
exploitation in a search for wealth at any price.
6

A generation is remembered not only for what it
accomplishes, but also for what it fails to accomplish.
If our resources are so much greater than our
achievements, how will we explain to future
generations why we did so little when so much was
within our reach? A neglectful civilization is
condemned to wither like a body without a soul.
The exhortations from the great New Deal leader
Franklin Delano Roosevelt still resonate with
inescapable pertinence. What is needed today is “bold,
persistent experimentation”. “The only thing we need
to fear is fear itself.” Such boldness stems not from
instinct, but rather from political courage; not from
irresponsible wilfulness, but rather from a daring
ability to reform. What sets civilization apart from
barbarism is a political architecture that promotes
peaceful change and advances social and economic life
by means of democratic consensus. If we fail against
hunger and poverty, what else will be able to bring us
together?
I believe the time has come to state clearly that
for us to once again grow in a fair way, an important
shift in the financial flows from international
multilateral organizations is necessary. Such
organizations were created to provide solutions, but, by
adopting excessive rigour, they themselves have
sometimes become part of the problem. They must
adjust their focus on development, thus restoring their
original objectives. The International Monetary Fund
should be able to provide the guarantees and
the liquidity that are necessary for productive
investments — especially in infrastructure, housing
and sanitation — and which can also restore poor
countries’ capacity to pay.
Brazilian foreign policy, in all its dimensions, is
focused on joining other nations in efforts aimed at the
establishment of a world of justice and peace.
Yesterday, in a historic meeting, more than 60 world
leaders gathered to give new impetus to international
action against hunger and poverty. I firmly believe that
the process launched yesterday will bring the fight
against world poverty to a new level. As we advance in
this new alliance, we shall have better means to attain
the Millennium Development Goals, especially with
regard to the eradication of hunger.
It was in this same spirit of contributing to the
reduction of poverty that Brazil, India and South Africa
established, last year, the India-Brazil-South Africa
(IBSA) Fund. Our first project, in Guinea-Bissau, will
be launched tomorrow.
HIV/AIDS and its nefarious connection to hunger
and poverty is also a priority. Our international
cooperation programme with other developing
countries in fighting HIV/AIDS is now operating in six
developing countries and will soon be extended to
another three.
I am fully aware of the serious security problems
that pose a threat to international stability. There seems
to be no prospect for improvement in the critical
situation in the Middle East. In that and other conflicts,
the international community cannot allow violence —
whether sponsored by States or by other actors — to
prevail over democratic dialogue. The Palestinian
people are still far from achieving the self-
determination to which they are entitled.
We know that the underlying causes of insecurity
are complex. The necessary fight against terrorism
cannot be conceived strictly in military terms. We must
develop strategies that encompass both solidarity and
firmness, but with strict respect for international law.
On that basis, Brazil and other Latin American
countries have responded to the call of the United
Nations and are engaged in the stabilization efforts in
Haiti. If we seek new paradigms in international
relations, we cannot shirk our responsibility to address
the concrete situations that emerge.
The promotion of equitable development is
crucial to addressing the centuries-old causes of
Haitian instability. In our region, despite grave social
and economic problems, a culture of peace prevails.
Our continent is experiencing a period of democratic
coming of age, with a vibrant civil society. We have
learned that development and social justice must be
sought with determination and an openness to dialogue.
The bouts of instability in our region have been dealt
with while strictly respecting our institutions.
Whenever requested, and within its means and
capabilities, Brazil has made its contribution to help
friendly countries overcome crises that threatened their
constitutional order and stability. We do not believe in
interfering in the domestic affairs of other countries,
but neither can we condone omission and indifference
in the face of situations that affect our neighbours.
Brazil is committed to the establishment of a
South America that is politically stable, prosperous and
united, on the basis of strengthening the South
7

American Common Market (MERCOSUR) and its
strategic relationship with Argentina. The possibility
that a community of South American States could
emerge is no longer a distant dream, thanks to decisive
initiatives in the areas of structural, economic,
commercial, social and cultural integration.
Brazil is at work in multilateral negotiations with
a view to reaching just and equitable agreements. At
the last meeting of the World Trade Organization, we
took a fundamental step towards the elimination of
abusive restrictions that hamper developing countries.
Coordination among countries from Africa, Asia and
Latin America in the Group of 20 was decisive for
keeping the Doha Round on the right track of trade
liberalization with social justice. If successful, the
Doha Round could lift more than 500 million people
out of poverty. It is essential to carry on building a new
world economic and commercial geography that, while
maintaining the vital ties to developed countries,
allows for the establishment of solid bridges among the
countries of the South, which have remained isolated
from one another for too long.
Brazil is committed to the success of the
international climate change regime. We are
developing renewable sources of energy. That is why
we shall continue to actively strive for the entry into
force of the Kyoto Protocol.
South America contains approximately 50 per
cent of the world’s biodiversity. We stand for
combating bio-piracy as well as for the negotiation of
an international regime for sharing the benefits derived
from the use of genetic resources and traditional
knowledge.
I reiterate what I stated at this very rostrum last
year: only an international order based on
multilateralism can promote peace and the sustainable
development of nations. Such an order must be based
on a constructive dialogue among different cultures
and world visions. No organ is better suited than the
United Nations to ensure the world’s convergence
around common goals. The Security Council is the
only source of legitimate action in the field of
international peace and security, but its composition
must reflect today’s reality — not perpetuate the post-
World-War-II era or the Cold War era. Reform
proposals that simply dress the current structure in new
clothes and do not provide for an increase in the
number of permanent members are manifestly
insufficient. The difficulties inherent to any reform
process must not cause us to lose sight of its urgency.
There will be neither security nor stability in the
world until a more just and democratic order is
established. The community of nations must give a
clear and urgent response to this challenge. We can
find such a response in the wise words of the Prophet
Isaiah: the fruit of righteousness will be peace.